Memorandum by the 'Court. Judgment dismissing petition in a proceeding under section 330 of the Election Law affirmed, without costs. Appellant contends that respondent Adam Walinsky would not be qualified to hold the office of Attorney-General in that he has not been a resident of this State for five years next preceding the forthcoming general election (N. Y. Const., art. V, § 1; art. IV, § 2), and, thus, is ineligible for nomination as a party candidate (Election Law, § 147). The courts have equated “ resident ” to “ domiciliary ” in construing voter and office eligibility provisions elsewhere in the constitution and statutes enacted thereunder (Matter of Altimari v. Meisser, 16 N Y 2d 629, Matter of Davy [Denton], 281 App. Div. 137), and absent clear language or an obvious intent to the contrary, the word “ resident ” appearing in article IV should be given the same construction. Appellant failed to sustain his burden of proof that respondent had acquired a new domicile in the State of Virginia (Matter of Newcomb, 192 N. Y. 238). Application for permission to appeal to the Court of Appeals granted, without costs. Herlihy, P. J., Aulisi, Staley, Jr., Cooke and Sweeney, JJ., concur in memorandum by the court.